FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 22-0413
                                                 §
 CRAIG STEVEN MACKENZIE                          §
                                                                                 Dallas County,
 v.                                              §
 FARMERS TEXAS COUNTY                            §
                                                                                    5th District.
 MUTUAL INSURANCE COMPANY                        §
 AND FEDERATED NATIONAL                          §
 INSURANCE COMPANY


                                                                                    July 22, 2022

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                              September 9, 2022

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 9th day of September, 2022.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk